UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2010 ECHOSTAR CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 001-33807 (Commission File Number) 26-1232727 (IRS Employer Identification No.) 100INVERNESS TERRACE E. ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303)706-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 14, 2010, EchoStar Corporation (“EchoStar”) issued a press release regarding Tivo. A copy of the press release is filed as Exhibit 99.1 to this Form 8-K and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. Exhibit99.1 Press Release “DISH Network and EchoStar Statement Regarding Granting of En Banc Hearing” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHOSTAR CORPORATION Date: May 14, 2010 By: /s/ R. Stanton Dodge R. Stanton Dodge Executive Vice President, General Counsel and Secretary 3 EXHIBIT INDEX Exhibit No. Description Press Release “DISH Network and EchoStar Statement Regarding Granting of En Banc Hearing” 4
